MEMORANDUM **
Cristobalito Ruiz-Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Ruiz-Sanchez contends that the IJ erred as a matter of law in concluding that he failed to satisfy the continuous physical presence requirement under 8 U.S.C. § 1229b(b)(l)(A). Ruiz-Sanchez testified that on several occasions in 1994 immigration authorities apprehended him in the United States and returned him to Mexico after he signed a document agreeing to voluntary departure.
The IJ properly determined that Ruiz-Sanchez’s acceptance of voluntary departure constituted a break in continuous physical presence such that he failed to demonstrate the requisite ten years of continuous physical presence. See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 972 (9th Cir.2008) (per curiam). Unlike the petitioner in Tapia v. Gonzales, 430 F.3d 997 (9th Cir.2005), the record does not support Ruiz-Sanehez’s contention that he returned to Mexico without the threat of deportation.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.